Name: 97/1/EC: Commission Decision of 4 December 1996 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  research and intellectual property;  Europe;  means of agricultural production
 Date Published: 1997-01-03

 Avis juridique important|31997D000197/1/EC: Commission Decision of 4 December 1996 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) Official Journal L 001 , 03/01/1997 P. 0003 - 0003COMMISSION DECISION of 4 December 1996 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (97/1/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (1), thereof,Whereas Commission Decision 93/693/EC (2), as last amended by Decision 96/570/EC (3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries;Whereas the competent veterinary service of Hungary has forwarded a request for amendment to the list of semen collection centres officially approved for the export of semen of domestic animals of the bovine species to the Community; whereas it is therefore necessary to amend the list of approved centres; whereas guarantees regarding compliance with the requirement specified in Article 9 of Directive 88/407/EEC have been received by the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Part 6 of the Annex to Decision 93/693/EC in respect of Hungary the following semen collection centre is added:'GÃ ©nbank KFT5820 MezÃ ³hegyesKozma F. u. 30.Pf.24.Approval code: H 04`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 4 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 194, 22. 7. 1988, p. 10.(2) OJ No L 320, 22. 12. 1993, p. 35.(3) OJ No L 250, 2. 10. 1996, p. 17.